Citation Nr: 0002859	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  98-04 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for residuals of a 
laceration to the right forearm.

3.  Entitlement to service connection for residuals of a 
gunshot wound of the right wrist.  

4.  Well groundedness of a claim for service connection for 
hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.  He served during World War II and he 
participated in battles and campaigns in the Po Valley, the 
Northern Apennines, Western Europe, and the Rhineland.  His 
decorations include 4 Bronze stars, the Air Medal, and the 
Distinguished Flying Cross.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for hearing loss and tinnitus, residuals of right 
forearm laceration, and residuals of a gunshot wound to the 
right wrist.  

The claim for service connection for hearing loss, having 
been found well-grounded, is the subject of a Remand which 
immediately follows the decisions herein.  






FINDINGS OF FACT

1.  The record does not include medical evidence of the 
current manifestation or diagnosis of tinnitus.   

2.  The veteran has contended that he accidentally sustained 
a shell fragment wound to his right wrist in a non-combat 
situation; however, there is no evidence to corroborate this 
contention and there is no record of post-service treatment 
for a retained fragment wound in the right wrist until 1994, 
or more than 45 years following the veteran's active duty 
discharge.  

3.  The record does not include medical evidence of the 
current manifestation of residuals of a laceration to the 
right forearm.  

4.  The record includes evidence of a current hearing loss 
disability and evidence suggestive of the in-service 
incurrence of acoustic trauma during the veteran's highly 
decorated service as an airplane machine gunner in a bombing 
squadron during World War II.  


CONCLUSIONS OF LAW

1.  The claim for service connection for tinnitus is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999).  

2.  The preponderance of the evidence weighs against a 
finding that residuals of a gunshot wound to the veteran's 
right wrist was incurred in the veteran's period of active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303 (West 1991 & Supp. 1999).  

3.  The claim for service connection for residuals of a 
laceration to the right forearm is not well grounded.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).  

4.  The claim for service connection for hearing loss is well 
grounded.  38 U.S.C.A. §§ 1154, 5017 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1999), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 dB or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999). 

In any case where a veteran was engaged in combat with the 
enemy during a period of war, VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by said service such 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1999).

The record indicates that the RO has been unable to obtain 
the appellant's service medical records from the National 
Personnel Records Center (NPRC), and it has been noted that 
the records are presumed to have been destroyed in a fire at 
that facility in 1973.  In cases where the veteran's service 
medical records are unavailable through no fault of the 
claimant, there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit of the doubt doctrine under 38 U.S.C.A. § 5107(b) 
(West 1991).  O'Hare v. Derwinski, 1 Vet.App. 365 (1991).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded, that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999), and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability as provided by a 
medical diagnosis, (2) evidence of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. § 
3.303(b) (1999). Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

Tinnitus

Having reviewed the record, the Board has concluded that the 
veteran has failed to present evidence of a well grounded 
claim for service connection for tinnitus.  Specifically, the 
evidence does not demonstrate that tinnitus is currently 
manifested. There is no record of medical treatment for 
complaints of tinnitus at any time since the veteran's 
discharge from active duty; nor does the 1996 VA examination 
report provide a diagnosis of tinnitus or an indication that 
the veteran complained of ringing in his ears at the time of 
that examination.  At his 1998 personal hearing, the veteran 
was asked if ringing in his ears was "still there," and he 
responded, "not as much now, it's mostly now just hard of 
hearing."  There is no indication from the record that the 
veteran has made complaints of tinnitus or assertions that he 
has tinnitus which is related to his period of active 
military service.  

In order to warrant a grant of service connection, a claim 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  See Rabideau 
v. Derwinski, 2 Vet.App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1995) (absent "proof of a 
present disability there can be no valid claim").  In the 
Board's view, the veteran has failed to demonstrate a current 
diagnosis or manifestation of a tinnitus disability.  As 
such, the requirements for a well grounded claim have not 
been satisfied, and accordingly, the claim for service 
connection for tinnitus must be denied.  

Residuals of Gunshot Wound to Right Wrist

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim is well grounded; that is, the claim is plausible.  VA 
has a duty to assist the veteran to develop facts in support 
of a well grounded claim.  38 U.S.C.A. § 5107(a) (West 1996) 
and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  The veteran 
has not alleged, and the record does not indicate, the need 
to obtain any pertinent records which have not already 
associated with the claims folder.  Thus, the Board finds 
that VA's duty to assist the veteran has been satisfied.

The veteran contends that he sustained a gunshot wound to his 
right wrist while serving on active military duty in Naples 
in September 1945.  Specifically, he has contended that 
another soldier accidentally discharged a gun and the bullet 
hit the floor of the mess hall, at which time a piece of the 
bullet hit the veteran's right arm in the area of his wrist.  
According to the veteran, he was supposed to go to the 
hospital at the time of the incident, but did not as he was 
called to be ready to board a ship for home.  As he wanted to 
go home and be discharged, he did not seek further treatment 
at that time and he did not go to the hospital for treatment 
on return to the United States.  He indicated that the 
retained fragments in the wrist began to cause him pain a few 
years ago, and he asked a doctor to take it out.  He also 
indicated that a little part of it was still in his wrist, 
although he did not have a problem with the wrist bothering 
him at the present time.  

The record includes a March 1997 statement from Douglas L. 
Maglothin, M.D., who indicated that the veteran was seen in 
August 1994 for treatment of a foreign body in the right 
wrist.  Dr. Maglothin removed what appeared to be some old 
bullet fragments from the right wrist, which had worked their 
way to the surface.  Dr. Maglothin noted that these fragments 
had obviously been there for quite some time, although he 
could not provide a specific date, and the fragments were 
consistent with that of bullet fragments.  

Having reviewed the evidence of record, the Board has 
determined that the preponderance of the available evidence 
weighs against a finding that service connection is warranted 
for residuals of a gunshot wound to the veteran's right 
wrist.  Specifically, the veteran has failed to present 
evidence which corroborates his contentions regarding the 
alleged in-service injury and gunshot wound.  The veteran's 
service medical records are unavailable for review; however, 
he has indicated that he did not go to the hospital for 
treatment of this wound as he was in a hurry to board a ship 
for home.  In addition, he has indicated that he did not go 
to the hospital for the retained bullet fragment on his 
return to the United States.  There is no evidence of post-
service treatment for a bullet fragment in the right wrist 
until 1994, or more than 45 years following the veteran's 
discharge from active duty.  

Thus, the record does not contain medical evidence or other 
lay evidence, aside from the veteran's own contentions, which 
documents an in-service gunshot wound to his right wrist.  
There is no record that he sought treatment for this problem 
shortly following his active duty discharge; nor does the 
record show ongoing and continuing treatment since the time 
of service, which might suggest that the retained bullet 
fragments were incurred during or related to the period of 
active duty.  Furthermore, the veteran has asserted that this 
injury was accidental as opposed to combat-related, and thus, 
the Board is not required to accept his contentions regarding 
in-service incurrence of the retained right wrist bullet 
fragment in his right wrist.  As such, the Board cannot 
conclude that the evidence supports a finding that the 
veteran sustained residuals of a gunshot wound to the right 
wrist during his period of active military duty.  

In light of the absence of evidence of documentation of the 
gunshot wound during service or evidence of post-service 
treatment for residuals of such a wound in the years shortly 
following discharge, the Board has concluded that the 
preponderance of the available evidence weighs against the 
claim for service connection for residuals of a gunshot wound 
to the right wrist.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application. Gilbert v. Derwinski, 1 
Vet. App. 49, 55-56 (1990).


Residuals of laceration to the right forearm

Having reviewed the record, the Board has concluded that the 
veteran has failed to present evidence of a well grounded 
claim for service connection for residuals of a laceration to 
the right forearm.  Specifically, a grant of service 
connection requires evidence that the claimed disability is 
currently manifested.  The veteran has not presented any 
medical evidence showing that residuals of a laceration to 
the right forearm are currently manifested, nor does the 
record show that he has received treatment for such residuals 
at any time in the years following his discharge from active 
duty.  The Board does not dispute the veteran's contentions 
regarding an in-service injury to his right forearm in 1944; 
however, in the absence of the current manifestation of 
residuals of such an injury there is no evidence of a 
disability for which service connection can be granted.  As 
such, the requirements for a well grounded claim have not 
been satisfied, and the claim for service connection for 
residuals of a laceration to the right forearm must be 
denied.  


Hearing Loss

As noted, the threshold question that must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that the claim is well grounded.  Having reviewed 
the record, the Board has concluded that the veteran's claim 
for service connection for hearing loss is well grounded; 
that is, the claim is a plausible one which is capable of 
substantiation.  The record indicates that a hearing loss 
disability, as defined for VA purposes, is currently 
manifested.  In addition, the record shows that during his 
World War II military service, the veteran's primary 
specialty was as airplane mechanic gunner.  Furthermore, as 
the member of a bombing squadron, he was highly decorated for 
his service in this capacity, as shown by the award of 4 
bronze stars, the Air Medal, and the Distinguished Flying 
Cross.  In statements on appeal, the veteran has indicated 
that he flew more than 30 bombing missions over occupied 
Europe.  

In light of the foregoing in addition to the heightened 
obligation under O'Hare, supra, and the provisions of 
38 U.S.C.A. § 1154, the Board finds the veteran's claim for 
service connection for hearing loss to be well grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991 & Supp. 
1999).  


ORDER

Service connection is denied for residuals of a gunshot wound 
to the right wrist.  

As well grounded claims have not been presented, service 
connection is denied for tinnitus and for residuals of a 
laceration to the right forearm.  

The claim for service connection for hearing loss is well 
grounded.  

REMAND

Having found the claim for service connection for hearing 
loss to be well grounded, the Board is of the opinion that 
further evidentiary development is required prior to the 
adjudication of this claim on appeal.  Specifically, VA has a 
duty to assist the veteran in the development of facts which 
are pertinent to a well grounded claim.  Littke v. Derwinski, 
1 Vet.App. 90 (1990).  This includes the duty to obtain 
medical opinions which might provide information which is 
pertinent to a determination as to whether the claimed 
benefits are warranted.  On remand, the veteran will be 
afforded an new hearing examination by a VA physician in 
order to obtain an opinion as to whether his currently 
manifested hearing loss is etiologically related to his 
period of active service and to acoustic trauma sustained 
therein, as opposed to some other etiology.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should schedule the veteran 
for a complete ear examination by a VA 
otologist, to include all special tests 
and studies as needed.  All objective 
findings and diagnoses should be 
explained in detail. The examiner should 
be asked to provide an opinion as to the 
nature and etiology of the hearing loss 
which is presently manifested.  In 
providing this opinion, the examiner 
should indicate whether it is as least as 
likely as not that the currently 
manifested hearing loss is attributable 
to the veteran's military service and the 
acoustic trauma sustained therein, as 
opposed to some other cause or etiology.  
If the requested opinions and/or findings 
cannot be provided on the basis of sound 
medical judgment, the reasons therefor 
should be expressly stated.  The 
veteran's medical history should be 
reviewed prior to the examination, and to 
that end, the claims folder and a copy of 
this Remand must be provided to the 
examiner prior to the time of the 
examination.  Complete rationales, as 
well as reasons and bases, should be 
provided for any opinion given and all 
conclusions reached.

2.  Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified evidentiary development has 
been completed to the extent possible.  
If any development remains incomplete, 
appropriate corrective measures should be 
taken.  If the report of the VA examiner 
does not contain all of the requested 
opinions, it should be returned for 
completion.  

3.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the appellant's claim based on all 
of the evidence which is now of record, 
in order to determine whether a favorable 
outcome is now warranted.  If the 
decision remains adverse, the RO should 
provide the appellant and his 
representative with a Supplemental 
Statement of the Case, along with an 
adequate period of time within which to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further action, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this Remand is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

